Exhibit 10.24




SEPARATION AGREEMENT
THIS SEPARATION AGREEMENT (this "Agreement") is entered into among MICHAEL W.
CLARKE (the "Executive"), ACCESS NATIONAL CORPORATION (the "Company") and ACCESS
NATIONAL BANK, (the "Bank" and together with the Company, the "Employer"), to be
effective immediately before the occurrence of the Effective Time (as defined in
the Agreement and Plan of Reorganization dated October 4, 2018 (the "Merger
Agreement") by and between the Company and Union Bankshares Corporation
("Union")). If the Effective Time does not occur, this Agreement shall be null
and void ab initio and of no further force and effect. All capitalized terms
that are not defined in this Agreement shall have the meanings ascribed to such
terms in the Employment Agreement (as defined below).
WITNESSETH:
WHEREAS, the Employer and the Executive have agreed that Executive's employment
under the Employment Agreement between the Executive and the Employer dated
August 8, 2017 (the "Employment Agreement") with the Employer will terminate
effective immediately before the Effective Time and that such termination of
employment shall be a termination by the Employer without Cause (as defined in
the Employment Agreement); and
WHEREAS, the Employment Agreement provides upon such a termination that certain
severance benefits shall be payable upon Executive signing and not revoking a
general release; and
WHEREAS, Union is executing this Agreement to evidence its acceptance of the
terms of this Agreement as a successor to the Employer.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
in this Agreement, the Employer and the Executive, intending to be legally bound
hereby, mutually agree as follows:
1.Separation Date. The Executive's employment with the Employer under the
Employment Agreement shall terminate effective immediately before the Effective
Time. The termination of the Executive's employment shall be a termination by
the Employer without Cause (as defined in the Employment Agreement). The date on
which the Executive's employment under the Employment Agreement terminates is
referred to in this Agreement as the "Separation Date." The Executive shall be
entitled to receive the Separation Benefits (as defined below) in accordance
with Section 5 of this Agreement.
2.Accrued Obligations: Benefits. On the first regular payroll date following the
fifth business day after the Separation Date, the Employer (or its successors)
will pay the Executive, to the extent not previously paid (i) any unpaid Base
Salary through the Separation Date; (ii) any


1



--------------------------------------------------------------------------------




incentive or annual bonus compensation earned during the calendar year preceding
the calendar year in which the Separation Date occurs, but not yet paid as of
the Separation Date; and (iii) any accrued but unused paid-time off or vacation
entitlement in accordance with the terms of the Employer's policies. On and
after the Separation Date, the Executive shall be entitled to receive benefits
or awards vested, due and owing pursuant to the terms of any other plans,
policies or programs of the Employer, payable when otherwise due.


3.    Equity Awards. The Executive's rights with respect to any options to
purchase Company common stock held by the Executive and outstanding at the
Effective Time shall be governed by the terms of the applicable equity plan,
award agreement and the Merger Agreement.
4.    Expenses. The Executive agrees that, within seven business days after the
Separation Date, the Executive will submit to the Employer (or its successors)
all requests for payment of reimbursable business expenses incurred on or before
the Separation Date. To the extent not previously paid, and to the extent
reimbursable under the expense reimbursement policy of the Company or the Bank,
such expenses shall be paid promptly to the Executive in accordance with such
policy.
5.    Separation Benefits. If the Executive satisfies the requirements of
Section 6 of this Agreement, the Employer (or its successors) will pay the
Executive the amounts described in Section 5(a) below:
(a)The Executive will receive a single cash payment (the "Separation Benefits")
equal to the sum of (i) the cash separation payment due under Section 8(a)(i) of
the Employment Agreement, which is equal to 2.75 times the average of the
Executive's compensation as reported in Box 1 of the Form W-2 over the five
calendar years immediately preceding the calendar year in which the Separation
Date occurs and (ii) an amount representing the accelerated, lump sum value of
the continuation of health benefits under Section 8(a)(ii) of the Employment
Agreement for 12 months following the Separation Date. The Separation Benefits
will be paid to the Executive no later than the first regular payroll date
following the fifth business day after the Release Effective Date (as defined in
Section 6 of this Agreement), and in all cases by March 15 of the year following
the year in which the Separation Date occurs.
(b)If the Executive dies on or after the Separation Date and before payment of
all of the Separation Benefits, then any unpaid Separation Benefits shall be
paid to the Executive's spouse, if the spouse survives the Executive, or, if
not, the Executive's estate; provided, however, that if the Executive dies
before the Release Effective Date, then the unpaid Separation Benefits will not
be paid until the spouse or estate, as applicable, has executed the Release on
behalf of the Executive and the Release has become effective and irrevocable.


2



--------------------------------------------------------------------------------




(c)Except as specifically provided in Sections 2, 3, 4 or 5, Executive shall not
be entitled to any additional compensation or benefits from the Employer (or its
successor) in connection with his employment with the Employer or termination
therefrom.
6.    Release. The Employer's obligation to pay or provide the Separation
Benefits is conditioned upon the Executive's execution of the Release attached
hereto as Exhibit A (the "Release") and the Release becoming effective and
irrevocable within the period set forth in the Release. The date on which the
Release becomes effective and irrevocable is referred to in this Agreement as
the "Release Effective Date."
7.    Section 280G: Potential Recoupment.
(a)    The Executive acknowledges and agrees that the Separation Benefits and
accelerated vesting of equity awards previously granted to the Executive
constitute payments of compensation contingent upon a "change in control" of the
Company under Section 280G of the Internal Revenue Code of 1986, as amended (the
"Code"). The Separation Benefits, accelerated vesting of equity awards and any
other compensation that is subject to Code Section 280G are referred to in this
Agreement as "Parachute Payments". The Executive further acknowledges and agrees
that the provisions of Section 10(b) of the Employment Agreement (280G Cutback)
shall remain in effect in accordance with its terms following the Separation
Date, notwithstanding the termination of the Employment Agreement.
(b)    To the extent any Parachute Payments paid to the Executive would
constitute an "excess parachute payment" within the meaning of Code Section
280G, thereby resulting in a loss of an income tax deduction by the Employer
under Code Section 280G or the imposition of an excise tax on the Executive
under Code Section 4999, Executive agrees to promptly repay to the Employer (or
its successor) all amounts in excess of the maximum amount that may be paid or
retained by Executive without causing the loss of such income tax deduction or
the imposition of such excise tax on the Executive. The independent accountants
serving as auditors for the Employer (or its successor) shall determine, at the
Employer's expense, whether any Parachute Payment would constitute an "excess
parachute payment" for purposes of this Section 7(b), and such determination
shall be subject to review by the parties to this Agreement and any final
determination will be binding on the parties to this Agreement. If repayment is
required under this Section 7(b), then the Parachute Payments to be repaid shall
be determined in accordance with the provisions of Section 10(b) of the
Employment Agreement.
8.Tax Withholdings. All payments that are made pursuant to this Agreement shall
be reduced by withholdings for applicable income and employment taxes.
9.Restrictive Covenants. The Executive acknowledges and agrees that the
obligations, covenants and other terms (collectively, the "Covenants") set forth
in Section 8(b) (Non-Competition), Section 8(c) (Non-Piracy), Section 8(d)
(Non-Solicitation), Section 8(f)


3



--------------------------------------------------------------------------------




(Remedies), Section 8(g) (Breach Does Not Excuse Performance), and Section 9
(Confidentiality) of the Employment Agreement shall continue to apply to the
Executive in accordance with their terms, notwithstanding the termination of the
Employment Agreement. The Executive hereby agrees to comply with the Covenants;
provided that, references to the "Company" in the Covenants shall be deemed to
be references to the Employer and Union and its affiliates. The Executive
acknowledges and agrees that the Executive's right to receive the Separation
Benefits provides sufficient consideration in exchange for the Executive's
obligation to comply with the Covenants.
10.Termination of Employment Agreement: Survival. The Employer and the Executive
agree that the following provisions of the Employment Agreement shall remain in
effect in accordance with their terms, notwithstanding the termination of the
Employment Agreement, and shall apply to this Agreement as if fully set forth
herein: Section 4(d) (Clawback); Section 11 (Documents); Section 12
(Severability); Section 13 (Governing Law/Venue); Section 16 (Binding Effect);
Section 17 (No Construction Against Any Party); Section 18 (Code Section 409A
Compliance); Section 19 (Regulatory Limitation); Section 20 (Arbitration
Disputes); and Section 22 (Survivability). Except (i) as expressly provided in
Section 7, Section 9 or Section 10 of this Agreement, and (ii) with respect to
definitions used in this Agreement that refer to the corresponding definition
from the Employment Agreement, the Employment Agreement shall terminate on the
Separation Date. This Agreement does not affect or impair the Executive's rights
under the Merger Agreement.
11.Entire Agreement: Amendment. This Agreement and the Release contain the
entire agreement between the Employer and the Executive with respect to the
termination of the Executive's employment with the Employer. This Agreement and
the Release may not be amended, waived, changed, modified or discharged except
by an instrument in writing executed by the Company, the Bank and the Executive.
12.Binding Agreement: Successors. This Agreement shall be binding upon and inure
to the benefit of the Executive and the Executive's heirs, executors,
administrators and legal representatives. This Agreement shall be binding upon
and inure to the benefit of the Employer and the Employer's successors,
including, but not limited to, Union Bankshares Corporation and Union Bank &
Trust.
13.No Mitigation. The Executive shall not be required to mitigate the amount of
any payment provided for in this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Agreement be reduced by any compensation earned by the Executive as the result
of employment with another employer or by retirement benefits payable to the
Executive.
14.Severability. If any provision of this Agreement, or part thereof, is
determined to be unenforceable for any reason whatsoever, it shall be severable
from the remainder of this


4



--------------------------------------------------------------------------------




Agreement and shall not invalidate or affect the other provisions of this
Agreement, which shall remain in full force and effect and shall be enforceable
according to their terms. No covenant shall be dependent upon any other covenant
or provision herein, each of which stands independently.
15.Union Bankshares Corporation Acceptance. Union Bankshares Corporation is
executing this Agreement to evidence its acceptance of the terms of this
Agreement as a successor to the Employer.
16.Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall constitute one
and the same instrument.
17.No Right to Rehire. The Executive agrees that the Employer (including its
successor) has no obligation, contractual or otherwise, to rehire, reemploy or
recall Executive in the future.
Signature Block on Next Page




5



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written herein.


 
ACCESS NATIONAL CORPORATION


 
 
 Date: January 31, 2019
By: /s/ Robert C. Shoemaker


 
Its: EVP







 
ACCESS NATIONAL BANK


 
 
 Date: January 31, 2019
By: /s/ Robert C. Shoemaker




 
Its: EVP







 
EXECUTIVE




 
 
 Date: January 31, 2019
/s/ Michael W. Clarke




 









Agreed and Accepted:
 
 
 
UNION BANKSHARES CORPORATION




 
 
 
 
 
By: /s/ Loreen A. Lagatta




 
Name: Loreen A. Lagatta




Title: EVP & Chief Human Resource Officer
 
Date: January 31, 2019


 
 
 

















6



--------------------------------------------------------------------------------




EXHIBIT A
RELEASE
In consideration of the benefits promised in the Separation Agreement referenced
below, Michael W. Clarke ("Employee"), hereby irrevocably and unconditionally
releases, acquits and forever discharges Access National Corporation, Access
National Bank (together with Access National Corporation, the "Employer"), Union
Bankshares Corporation and Union Bank & Trust, and each of their respective
current, former, or future agents, directors, members, shareholders, affiliated
entities, predecessors, successors, assigns, officers, employees, attorneys and
all persons acting by, though, under or in concert with any of them
(collectively "Releasees") from any and all charges, complaints, claims,
liabilities, grievances, obligations, promises, agreements, controversies,
damages, policies, actions, causes of action, suits, rights, demands, costs,
losses, debts and expenses of any nature whatsoever, known or unknown, suspected
or unsuspected, including, but not limited to, any rights arising out of alleged
violations or breaches of any contracts, express or implied, or any tort, or any
legal restrictions on Releasees' right to terminate employees, or any federal,
state or other governmental statute, regulation, law or ordinance, including
without limitation (1) Title VII of the Civil Rights Act of 1964, as amended by
the Civil Rights Act of 1991; (2) the Americans with Disabilities Act; (3) 42
U.S.C. § 1981; (4) the federal Age Discrimination in Employment Act (age
discrimination); (5) the Older Workers Benefit Protection Act; (6) the Equal Pay
Act; (7) the Family and Medical Leave Act; and (8) the Employee Retirement
Income Security Act ("ERISA"), which Employee now has, owns or holds, or claims
to have, own or hold, or which Employee at any time heretofore had owned or
held, or claimed to have owned or held, against each or any of the Releasees at
any time up to and including the date of the execution of this Release.
Employee hereby acknowledges and agrees that the execution of this Release and
the cessation of Employee's employment and all actions taken in connection
therewith are in compliance with the federal Age Discrimination in Employment
Act and the Older Workers Benefit Protection Act and that the releases set forth
above shall be applicable, without limitation, to any claims brought under these
Acts. Employee further acknowledges and agrees that:
a.The Release given by Employee is given solely in exchange for the benefits set
forth in the Separation Agreement among Access National Corporation, Access
National Bank and Employee, to be effective immediately before the occurrence of
the Effective Time (as defined in the Agreement and Plan of Reorganization dated
October 4, 2018, by and between Access National Corporation and Union Bankshares
Corporation), and such consideration is in addition to anything of value which
Employee was entitled to receive prior to entering into this Release;
b.By entering into this Release, Employee does not waive rights or claims that
may arise after the date this Release is executed;


7



--------------------------------------------------------------------------------




c.Employee has been advised to consult an attorney prior to entering into this
Release, and this provision of the Release satisfies the requirements of the
Older Workers Benefit Protection Act that Employee be so advised in writing;
d.Employee has been offered twenty-one (21) days from receipt of this Release
within which to consider whether to sign this Release; and
e.For a period of seven (7) days following Employee's execution of this Release,
Employee may revoke this Release by delivering the revocation to an Access
National Corporation or Access National Bank officer. This Release, to the
extent not revoked by Employee during such seven day period, shall become
effective and enforceable upon the expiration of such seven day period.
This Release shall be binding upon the heirs and personal representatives of
Employee and shall inure to the benefit of the successors and assigns of Access
National Corporation and Access National Bank, including Union Bankshares
Corporation and Union Bank & Trust.
PLEASE READ THIS AGREEMENT CAREFULLY. IT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN CLAIMS.
Please indicate your acceptance of the terms of this Release by signing your
name in the space provided below.


 
 
February 1, 2019
/s/ Michael W. Clarke




Date
Michael W. Clarke















8

